TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 22, 2013



                                     NO. 03-10-00648-CV


                Assignees of Best Buy, OfficeMax, and CompUSA, Appellants

                                                   v.

             Susan Combs, State of Texas Comptroller of Public Accounts, and
                    Greg Abbott, Attorney General of Texas, Appellees




        APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
  AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the appellant’s motion

for rehearing is denied; that the opinion and judgment dated July 20, 2012, are withdrawn; and

that the judgment of the trial court is in all things affirmed. It is FURTHER ordered that the

appellants pay all costs relating to this appeal, both in this Court and the court below; and that

this decision be certified below for observance.